    Case 19-15611-elf          Doc 35-2 Filed 02/06/20 Entered 02/06/20 16:58:45                        Desc
                                    Proposed Order Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Lisa A. Pellegrino
       Frank J. Pellegrino                                                            CHAPTER 13
                                  Debtor(s)

ABS REO Trust V
                                  Movant
                vs.                                                                NO. 19-15611 ELF

Lisa A. Pellegrino
Frank J. Pellegrino
                                  Debtor(s)
                                                                            11 U.S.C. Sections 362 and 1301
William C. Miller Esq.
                                  Trustee

                                                    ORDER

         AND NOW, this              day of                   , 2020 at Philadelphia, upon failure of Debtor(s) and
 the Trustee to file and Answer or otherwise plead, it is:
         ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and
 the Automatic Stay of all proceeding, as provided under Section 362 of the Bankruptcy Abuse and Consumer
 Protection Act of 2005 (The Code), 11 U.S.C. Section 362, is modified with respect to the subject premises
 located at 406 Stratford Road, Glenolden, PA 19036 (“Property), so as to allow Movant, its successors or
 assignees, to proceed with its rights and remedies under the terms of the subject Mortgage and pursue its in
 rem State Court remedies including, but not limited to, taking the Property to Sheriff’s Sale, in addition to
 potentially pursuing other loss mitigation alternatives including, but not limited to, a loan modification, short
 sale or deed-in-lieu of foreclosure. Additionally, any purchaser of the Property at Sheriff's Sale (or
 purchaser's assignee) may take any legal action for enforcement of its right to possession of the Property.




                                                                                 United States Bankruptcy Judge.
  Case 19-15611-elf        Doc 35-2 Filed 02/06/20 Entered 02/06/20 16:58:45   Desc
                                Proposed Order Page 2 of 2
Lisa A. Pellegrino
406 Stratford Road
Glenolden, PA 19036

Frank J. Pellegrino
406 Stratford Road
Glenolden, PA 19036

Brad J. Sadek Esq.
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

William C. Miller Esq.
P.O. Box 1229
Philadelphia, PA 19105

KML Law Group, P.C.
Suite 5000 – BNY Mellon Independence Center
701 Market Street
Philadelphia, PA 19106-1532
